
	

113 SRES 95 ATS: Recognizing linemen, the profession of linemen, the contributions of these brave men and women who protect public safety, and expressing support for the designation of April 18, 2013, as National Lineman Appreciation Day.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. RES. 95
		IN THE SENATE OF THE UNITED STATES
		
			April 10, 2013
			Mr. Isakson (for himself
			 and Mr. Bennet) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing linemen, the profession of
		  linemen, the contributions of these brave men and women who protect public
		  safety, and expressing support for the designation of April 18, 2013, as
		  National Lineman Appreciation Day.
	
	
		Whereas the profession of linemen is steeped in personal,
			 family, and professional tradition;
		Whereas linemen are often first responders during storms
			 and other catastrophic events, working to make the scene safe for other public
			 safety heroes;
		Whereas linemen work with thousands of volts of
			 electricity high atop power lines 24 hours a day, 365 days a year, to keep
			 electricity flowing;
		Whereas linemen must often work under dangerous conditions
			 far from their families to construct and maintain the energy infrastructure of
			 the United States;
		Whereas linemen put their lives on the line every day with
			 little recognition from the community regarding the danger of their work;
			 and
		Whereas April 18, 2013, would be an appropriate date to
			 designate as National Lineman Appreciation Day: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes the efforts of linemen in
			 keeping the power on and protecting public safety; and
			(2)supports the designation of April 18, 2013,
			 as National Lineman Appreciation Day.
			
